Citation Nr: 1108536	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 1971.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a Board videoconferencing hearing in April 2009.  A transcript of this proceeding has been associated with the claims file

This case was previously before the Board in July 2009.  

In a January 2011 "Informal Hearing Presentation" the Veteran's representative raised the issues of entitlement to service connection for diabetic retinopathy, erectile dysfunction, and DeQuervain's syndrome.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a 20 percent evaluation for diabetes mellitus. A higher evaluation requires that treatment include insulin, a restricted diet, and regulation of activities. While the evidence shows that the Veteran's diabetes requires insulin and restricted diet, it is unclear whether the Veteran's diabetes requires regulation of activities.  

As was noted in a July 2009 Board remand, a May 2006 VA examination notes that the Veteran's activity was not restricted "due to low blood sugars but more from his lightheadedness."  The Board noted that this report was inconclusive regarding whether regulation of activities is required for control of the Veteran's diabetes mellitus.  The Board also noted that the Veteran suffers from a variety of other health complications that might also cause restriction of the Veteran's activity level. As such, the Board determined that a current examination was warranted to assess the extent of the Veteran's diabetes mellitus.  Thus, the Board remanded the case to the RO for a VA examination.

Pursuant to the July 2009 Board remand, the Veteran was afforded a VA examination in January 2010.  Unfortunately, the January 2010 examiner did not comment on whether the Veteran's diabetes requires regulation of activities to control the disease or whether the Veteran's other health disorders also requires restriction of activities.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

The Board acknowledges the Veteran has submitted statements from friends who have reported symptoms they have observed in the Veteran and offered their opinion as to whether the Veteran needs to restrict his activities.  The Veteran has also submitted a letter dated in December 2009 from Dr. T.M., the Veteran's private physician, wherein Dr. T.M. wrote that due to the Veteran's diabetes and multiple complications related to this disease, it was necessary for the Veteran to restrict his occupational and recreational activities.  Beyond this single statement, Dr. T.M. did not offer details such as what restrictions there are, and when they became necessary.  It does not appear that the records of Dr. T.M. have been obtained by VA and the RO should also attempt to obtain the records of Dr. T.M.

In addition, during the April 2009 Board hearing the Veteran testified that he last worked as a cashier in February 2004/2005 and was in receipt of Social Security disability benefits.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the Social Security Administration (SSA) could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.  

Finally, during the April 2009 Board hearing the Veteran testified that he is unemployable, which raises the claim for a total disability rating for compensation based on individual unemployability (TDIU).  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected diabetes mellitus.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On remand, the RO must also consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice with respect to the TDIU claim.  

2.  Inform the Veteran of the need to submit the private medical records from Dr. T.M.  The Veteran should be notified that he can either submit these records himself or authorize VA to obtain the records on his behalf.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3.  Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding his diabetes mellitus.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4. Once the foregoing development is completed, schedule the Veteran for a VA examination to determine the extent of his service-connected diabetes mellitus.  Upon examination of the Veteran and review of the claims file, the examiner should identify all manifestations of the service-connected diabetes mellitus.  The examiner should specifically state whether the Veteran's diabetes mellitus involves use of insulin, restricted diet, regulation of activities, ketoacidosis, or hypoglycemic reactions.  If regulation of activities is required, the examiner must note whether the Veteran's activities are regulated due to the diabetes mellitus or some other condition.  When such regulation of activities became medically necessary should also be included if possible.  If ketoacidosis or hypoglycemic reactions are identified, the examiner should specifically state whether such require hospitalization and if so, the number of hospitalizations per year.  The examiner should also indicate whether the Veteran's diabetes requires regular visits to a diabetic care provider, and if so, how often.  Furthermore, the examiner should identify all other complications resulting from the Veteran's diabetes mellitus.  

Finally, the examiner should describe the effects, if any, of the service-connected diabetes and the associated complications on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disorders.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

5.  Issue a rating decision specifically regarding the issue of entitlement to a TDIU.  The RO should also advise the Veteran of the need to timely file a notice of disagreement if he desires appellate review of this issue.

6.  Upon completion of the above, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


